            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 1 of 37



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


                                                )
ANTHONY BELISLE,                                )
                                                )
                      Plaintiff,
                                                )
v.                                              )
                                                    CIVIL ACTION NO.
                                                )
MARKEL CATCO INVESTMENT                         )
MANAGEMENT LTD AND MARKEL                       )
CORP.,                                          )
                                                )
                      Defendants.               )
                                                )


                            COMPLAINT AND JURY DEMAND

       Plaintiff, Anthony Belisle, brings this Complaint against Markel CATCo Investment

Management Ltd (“Markel CATCo”) and Markel Corp. (“Markel” or, collectively with Markel

CATCo, “Defendants”).


                                         OVERVIEW

       1.      This action arises from the improper and unlawful actions of Markel, as well as its

wholly owned subsidiary Markel CATCo and others acting at Markel’s behest, through which

Defendants have refused to make vested incentive payments due to Mr. Belisle in the amount of

$65,950,000, and tarnished Plaintiff’s reputation to prevent him from competing with Markel or

Markel CATCo in the future. The Defendants have employed unlawful, unfair and deceptive

means to achieve these ends. Among other things, they wrongfully terminated Mr. Belisle’s

employment based on a pretextual, purported violation of company policy that was not in fact a

violation of the policy at the relevant time; they amended the same policy just days before the
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 2 of 37



termination but after the incentive payments had vested, in an apparent attempt to create a

justification for their action; they took these actions to the decided detriment of the investors in

the funds managed by Markel CATCo; they trumpeted a pretextual reason for the termination

publicly to divert attention from the real, and wrongful reasons; they implied in the public

announcement that the termination somehow related to a Government inquiry regarding loss

reserves, when it did not, in an attempt to ensure that Mr. Belisle’s reputation would be damaged

so that he could not compete with Markel in the future; and, in conducting all such activities,

they maliciously, intentionally, with reckless disregard for the truth, and/or negligently caused

irreparable and foreseeable harm to Plaintiff and his good reputation.

       2.      Mr. Belisle has over 33 years of pension, insurance, and capital markets

experience. He has been a Fellow of the Society of Actuaries since 1994. On September 9,

2015, QIC, the Qatari entity that then owned CATCo, sold the Bermuda reinsurance investment

company created and developed by Plaintiff to Markel. In conjunction with, and integral to, the

sale, and in reasonable reliance on assurances by Markel, Plaintiff entered into an employment

agreement with Markel CATCo, attached hereto as Ex. 1 (the “Employment Agreement”).

Pursuant to the Employment Agreement, Plaintiff was to remain with CATCo for a period of at

least three years and receive an incentive compensation structure comprised of, among other

elements, a Continued Service Element (“CSE”) and a Performance Element (“PE”)

(collectively, the “Incentive Payments”). The CSE and PE were scheduled to vest fully on

December 31, 2018. If Plaintiff remained employed in good standing on December 31, 2018, the

last payments, totaling $65,950,000, were to be made by Markel CATCo on or before January

30, 2019.




                                               -2-
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 3 of 37



       3.      Notwithstanding that commitment, as the deadline approached for Markel CATCo

to pay the significant final Incentive Payments, after attempting but failing to persuade Plaintiff

to forego, materially reduce, or materially delay the last payments, Markel used its ownership

and control of its wholly owned subsidiary Markel CATCo to contrive a scheme to avoid

payment of the $65,950,000 Incentive Payments that it owed.

       4.      On January 18, 2019, after Plaintiff rejected repeated entreaties by Markel to

reduce or forfeit his promised Incentive Payments, Markel reconstituted the Markel CATCo

Board with its own captive directors in order to cause Markel CATCo to terminate the

employment and directorships of both Plaintiff and Markel CATCo’s Chief Executive Officer-

Bermuda, Alissa Fredricks. Defendants claimed that the terminations were “for cause,” and were

based upon an undisclosed personal relationship between Plaintiff and Ms. Fredricks. Even

though Plaintiff’s Incentive Payments had already vested at that time, and were clearly due and

owing under the terms of the Employment Agreement, Markel refused to satisfy, or to allow

Markel CATCo to satisfy, the payment obligations.

       5.      In conjunction with the termination of Plaintiff’s employment, in a manner that

ensured that Plaintiff would be critically impaired in any efforts to compete with Markel or

Markel CATCo in the future, Markel publicly announced the termination and the false,

pretextual grounds upon which it purportedly was based, and at the same time falsely intimated

that Mr. Belisle’s termination was also related to an ongoing government inquiry.

       6.      Plaintiff now brings this action to enforce his rights, including his right to the

final Incentive Payments, under his Employment Agreement and under the law, and to recover

for additional damages suffered as a result of Defendants’ unlawful conduct.




                                               -3-
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 4 of 37



                                           PARTIES

       7.      Plaintiff is an individual with a principal residence in Florida, who previously

resided in New Hampshire, for which reason his Employment Agreement includes a New

Hampshire forum selection clause.

       8.      Defendant Markel CATCo Investment Management Ltd. is a Bermuda exempted

company with limited liability. Markel CATCo’s principal place of business is in Hamilton,

Bermuda, and it conducts business all over the world.         Markel CATCo is a party to the

Employment Agreement containing the New Hampshire forum selection clause.

       9.      Defendant Markel Corporation is a corporation organized under the laws of the

Commonwealth of Virginia. Markel’s principal executive offices are located in Glen Allen,

Virginia, and it likewise conducts business all over the world, including in New Hampshire.

Markel is an express third party beneficiary under the Employment Agreement between Plaintiff

and Markel CATCo. In addition, by virtue of its conduct from the time that Markel CATCo was

formed, including without limitation Markel’s actions in taking over control of the Markel

CATCo Board of Directors on or about January 17 or 18, 2019 in order to terminate Plaintiff’s

employment, Markel was an alter ego to, its wholly owned subsidiary Markel CATCo.

                                JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between Plaintiff and Defendants.

Markel and Markel CATCo are citizens of a different state and a foreign state, respectively, and

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       11.     This Court also has personal jurisdiction over Defendant Markel CATCo because,

among other things, Markel CATCo consented and agreed to the exclusive jurisdiction and

venue of the state and federal courts of New Hampshire to resolve any claims arising under or
                                               -4-
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 5 of 37



relating to the Employment Agreement pursuant to Section 16.1 of the Employment Agreement.

See N.H. Rev. Stat. Ann. § 508-A:2.

       12.     This Court has personal jurisdiction over Defendant Markel because:

             a. Defendant Markel transacted business and contracted with Mr. Belisle in New

                Hampshire on matters directly related to the current dispute, including the

                negotiation of the purchase of CATCo and the negotiation and execution of the

                Employment Agreement.

             b. Defendant Markel has availed itself of the laws of New Hampshire as a third-

                party beneficiary to the Employment Agreement between Mr. Belisle and Markel

                CATCo, Markel’s wholly owned subsidiary, which Markel CATCo signed while

                under Markel’s control.     See Employment Agreement § 14.1.          Pursuant to

                Section 16.1 of the Employment Agreement, Markel’s rights as a third-party

                beneficiary are governed in accordance with the laws of the state of New

                Hampshire.

             c. On information and belief, Defendant Markel underwrites specialty commercial

                insurance policies on a national basis, with regional sales personnel dedicated

                specifically for New Hampshire residents. Markel’s wholly owned subsidiary,

                Markel Service, Incorporated, is licensed with the New Hampshire Secretary of

                State to conduct business as a foreign for-profit corporation and is described as

                an insurance brokerage.

             d. Markel has been the alter ego of its wholly owned subsidiary, Markel CATCo,

                from the time that Markel CATCo was formed, including, without limitation,

                with respect to Markel’s control of Plaintiff’s allocation of incentive payments to



                                               -5-
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 6 of 37



                Markel CATCo employees, Markel CATCo’s purported enforcement of the

                Employment Agreement, and the termination of Belisle’s employment from

                Markel CATCo. Moreover, Markel assumed control of the Board of Directors of

                Markel CATCo in order to terminate Belisle’s employment with Markel CATCo

                in breach of the Employment Agreement.

             e. Markel published defamatory statements regarding Belisle to a global audience,

                causing harm to the personal reputation of Belisle, a current part time and former

                full time New Hampshire resident, and to the business reputation of Belisle with

                respect to his professional and personal acquaintances.

       13.     Venue is proper in the District of New Hampshire because jurisdiction is

exclusively vested in the federal and state courts of New Hampshire pursuant to Section 16.1 of

the Employment Agreement. In addition, venue is proper in this district pursuant to 28 U.S.C.

§§ 1391(b)(2, 3), and 1391(c)(3) because a substantial part of the events giving rise to the claim

occurred in this district, because Defendants Markel and Markel CATCo are subject to personal

jurisdiction in this district with respect to this action, and because Defendant Markel CATCo is

not resident in the United States.


                                     STATEMENT OF FACTS

       A.      Plaintiff’s Employment Agreement.

       14.     Plaintiff conceived of, and participated in the establishment of, CATCo in July

2010, in conjunction with owner QIC, pursuant to an agreement that provided for 45% of all

profits to belong to Plaintiff and 55% to QIC. In each of the first six years of its existence,

CATCo averaged double digit annual returns for its investors. Based upon Plaintiff’s hard work

in conjunction with his team, his proprietary strategies, and the strong investor and customer


                                              -6-
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 7 of 37



relationships he earned and maintained, Plaintiff turned his vision into a highly successful and

profitable company. When offered a sales price of $205,000,000 by Markel in 2015, Plaintiff

and QIC agreed to the sale of CATCo to Markel.

       15.    On September 9, 2015, QIC completed the sale to Markel of substantially all of

the assets of the two related companies that Plaintiff and QIC had founded – CATCo Investment

Management Ltd. (“CATCo”) and CATCo-Re Ltd. CATCo was an insurance-linked securities

investment manager and reinsurance manager focused on building and managing highly

diversified, collateralized retrocession and reinsurance portfolios covering global property

catastrophe risks. CATCo-Re Ltd. was a provider of reinsurance protection.

       16.    Given Plaintiff’s personal role in the success of CATCo, as well as his network of

relationships with securities brokers, reinsurance brokers, investors and customers, Markel

wished to keep Plaintiff in CATCo’s employ. Indeed, Markel trumpeted in its press release that,

“[t]he existing CATCo management team, led by Chief Executive Officer Tony Belisle, will take

on commensurate roles at Markel CATCo …” operating from Bermuda under Markel’s

ownership. Accordingly, Markel caused the newly formed Markel CATCo to enter into an

Employment Agreement with Plaintiff, whereby he was named Chief Executive Officer of

Markel CATCo. Markel CATCo contracted to pay Plaintiff a base salary of $1,000,000 per year

and to pay multi-million dollar incentive payments if he remained through certain target dates.

More specifically, Plaintiff would receive both a Continued Service Element (“CSE”) bonus and

a Performance Element (“PE”) bonus (the “Incentive Payments”) if he (1) complied with the

terms of the Employment Agreement; (2) complied with the terms of a separate noncompetition

agreement; and (3) remained actively and continuously employed in good standing with Markel

CATCo during a specified Retention and Performance Period of January 1, 2016 to



                                             -7-
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 8 of 37



December 31, 2018. Id. Schedule 1. On June 1, 2017, Plaintiff’s Employment Agreement was

extended during its term for two additional years, but with no additional CSE or PE payments.

However, the intent was for Ms. Fredricks to assume sole CEO responsibility for the Markel

CATCo set of companies and for the Plaintiff to develop new investment funds that would result

in a separate employment agreement. Markel was highly motivated for Plaintiff to extend his

contract by two additional years as it alleviated any concerns that Markel CATCo’s investors

would exit the Markel CATCo investment fund when Plaintiff’s employment ended.

       17.    With respect to the CSE, at the time of sale Plaintiff was given a total gross

aggregate sum of $50,000,000. Plaintiff allocated $12,500,000 of this amount to his team of

other Markel CATCo employees. Plaintiff was entitled to the balance after he allocated to his

team members, to wit: a total gross aggregate sum of $37,500,000, of which he was to earn one-

third (i.e. $12,500,000) on each of the following specified “vesting dates” -- December 31, 2016;

December 31, 2017; and December 31, 2018. Each $12,500,000 installment of the CSE was to

be paid within thirty calendar days after the applicable vesting date (i.e. January 30, 2017;

January 30, 2018; and January 30, 2019, respectively). Id.

       18.    With respect to the PE, Plaintiff (and, at his discretion, other Markel CATCo

employees) was entitled to a total gross aggregate sum calculated as $50,000,000, which would

be raised or lowered based upon a multiplier that was calculated based upon the fee income

generated by Markel CATCo during the Retention and Performance Period.              The official

multiplier was determined in December of 2018 as 1.55, so that the total PE was $77,500,000.

The plaintiff allocated $17,050,000 to his staff and another $7,000,000 to Ms. Fredricks for a

total allocation to other Markel CATCo employees of $24,050,000. This left the Plaintiff with a

PE of $53,450,000 which was fully vested as of December 31, 2018 and payable no later than



                                              -8-
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 9 of 37



January 30, 2019. Id. Schedule 1. Markel was fully aware that Plaintiff shared his PE bonus

with other employees: Markel approved the allocations, and Markel CATCo Human Resources

administered the payments. In addition, Markel’s Co-Chief Executive Officer Richard R. Whitt,

III, once remarked, “I have done a lot of deals over the years and I have to say I respect how you

have shared ‘the wealth’ with the people that helped you build the business.”

       19.     The Employment Agreement provides that Plaintiff would not be entitled to

receive unearned or unpaid CSE or PE payments in the event that Markel terminated Plaintiff

“for Cause” on or before December 31, 2018 (the final vesting date). Id.

       20.     The Employment Agreement defines “Cause,” in pertinent part, as “failure to

adhere to the Company’s or any of its affiliates’ applicable corporate codes, policies or

procedures, as in effect or amended from time to time.” Id. The Employment Agreement further

specifies that Markel CATCo would not terminate Plaintiff’s employment unless it first gave

Plaintiff notice of, and a reasonable opportunity to cure, any curable grounds for termination. Id.

       21.     At all times during the Retention and Performance Period, Plaintiff (1) complied

with the terms of the Employment Agreement; (2) complied with the terms of a separate

noncompetition agreement; and (3) remained actively and continuously employed in good

standing with Markel CATCo.

       22.     The Plaintiff and Ms. Fredricks consistently demonstrated the highest levels of

success in performing their duties. At the time that Plaintiff had vested in all due payments, the

combined assets under management (“AuM”) of the funds had grown to $6.2 billion from $2.6

billion at the time of the sale of CATCo to Markel. This was largely due to the accomplishments

of Plaintiff and Ms. Fredricks, who travelled extensively worldwide to raise $2.3 billion of new

capital in the Fall of 2017 and an additional $600 million during 2018. This has been quoted as



                                               -9-
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 10 of 37



one of the largest individual capital raises in the Insurance Linked Securities (“ILS”) market

history. Not only did Plaintiff and Ms. Fredricks perform their jobs well, their capital raising

achievements were unprecedented in the history of their industry.

       B.       Mr. Belisle’s Successor.

       23.      In May 2016, Markel CATCo hired Alissa Legenza Fredricks as a Senior

Actuary, working out of Markel CATCo’s office in Wellesley, Massachusetts.

       24.      Ms. Fredricks is extremely accomplished and skilled in astrophysics, actuarial

science and catastrophe risk modeling, among other things; and it quickly became clear to many

at Markel CATCo and Markel that she had the potential for significant promotions to leadership

positions. In July 2016, Plaintiff discussed with Ms. Fredricks the possibility of moving to

Bermuda to ultimately assume the role of Chief Executive Officer – Bermuda. As early as

December 2016, Plaintiff identified Ms. Fredricks as his likely successor in an email to Markel

Co-CEO Mr. Whitt.

       25.      In March 2017, Ms. Fredricks rented a residence in Bermuda in order to work in

Markel CATCo’s Bermuda office, because of her promotion to the role of Chief Risk Officer.

       26.      Thereafter, the officers of Markel CATCo and Mr. Whitt discussed having

Ms. Fredricks assume the role as Chief Executive Officer – Bermuda by the end of 2017.

Consistent with those conversations, Ms. Fredricks was formally appointed as Chief Executive

Officer – Bermuda in November 2017.

       27.      Under an addendum to Ms. Fredricks’ Employment Agreement (the “Fredricks

Addendum”), Ms. Fredricks was entitled to receive various incentive payments granted by

Plaintiff from his Incentive Payments. Fredricks Addendum, attached as Ex. 2. For example,

she was entitled to receive a CSE on the following specified “vesting dates” -- December 31,



                                             - 10 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 11 of 37



2018; December 31, 2019; and December 31, 2020. Each installment was to be paid within

thirty calendar days after the applicable vesting date (i.e. January 30, 2019; January 30, 2020;

and January 30, 2021, respectively). Id. The total amount of the bonuses was $450,000. As

with other key employees and as explained above, the CSE bonuses were granted by Plaintiff

from his own CSE to certain Markel CATCo employees either at the time of the sale or, for an

employee who joined later, shortly after that employee was hired.

       28.      Also under the terms of the Fredricks Addendum, Ms. Fredricks was entitled to

receive a Retention Bonus of $7,000,000 to be paid in full by March 31, 2019. This Retention

Bonus required Ms. Fredricks to remain continuously employed and in good standing with

Markel CATCo up to and including March 31, 2021. If Ms. Fredricks left the company prior to

March 31, 2021 then she would have to return any unearned portion of the Retention Bonus, as

determined on an after-tax basis. However, if Ms. Fredricks were terminated without cause then

she would immediately become fully vested in her $7,000,000 Retention Bonus and also in the

unpaid balance of her CSE bonuses of $450,000.

       29.      All CSE, PE and Retention Bonuses payable to staff were granted by Plaintiff

from his own CSE and PE Bonuses with Markel’s full knowledge and consent. Plaintiff notified

Markel Co-CEO Richard Whitt of allocations from his own funds to his team members, and Mr.

Whitt always agreed, including with regard to Plaintiff’s grant of the $7,000,000 Retention

Bonus to Ms. Fredricks.

       C.       The Inquiry.

       30.      As with other companies in the same market, Markel CATCo annually established

loss reserves following catastrophic insured loss events through a complex proprietary process

involving actuarial modeling and computations. In 2017, Markel CATCo, again like other funds



                                             - 11 -
             Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 12 of 37



in the same market, experienced so-called loss creep in its reserves due to several unpredictable

natural catastrophes, including without necessary limitation Hurricanes Harvey, Irma, Maria, and

the unprecedented 2017 wildfires in California. These natural disasters required Markel CATCo,

and others, to modify their loss reserves in late 2017 and throughout 2018. Markel CATCo

recalculated the necessary loss reserve, and obtained approval of the new loss reserve from the

Company’s auditors, KPMG. In addition, the loss reserves were presented to Markel Co-Chief

Executive Officer Richard R. Whitt, III and to the board of directors of both the private and

public funds managed by Markel CATCo, and all agreed that the loss reserve methodology was

sound and that the loss reserves were sufficient based on the industry loss knowledge available at

that time.

       31.       On information and belief, on or about November 30, 2018, Markel was contacted

by U.S. and Bermuda authorities with inquiries regarding loss reserves recorded in late 2017 and

early 2018 at Markel CATCo (collectively, the “Inquiry”). Markel CATCo, a Bermuda entity,

received no comparable inquiry, and Markel shared information only sparingly with Plaintiff and

other members of Markel CATCo Management. Markel did not immediately inform Plaintiff,

Ms. Fredricks, or others at Markel CATCo of the Inquiry. Instead, on or about December 4,

2018, without notice to Markel CATCo Management, Markel General Counsel Richard Grinnan

traveled to Bermuda along with attorneys Christopher Gunther and David Zornow from

Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”), whom Markel retained to conduct an

internal review at Markel CATCo on Markel’s behalf. Markel also brought along one or more

employees of IT vendor Consilio to image devices such as laptops and cell phones in the

possession of the Markel CATCo employees. On the afternoon of December 4, 2018, without

any meaningful advance notice, the representatives from Skadden and Markel arrived at Markel



                                              - 12 -
         Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 13 of 37



CATCo, demanded to meet with the entire staff, and immediately began what they described as

an “internal review.”

       32.     Plaintiff was not in Bermuda initially on December 4, 2018 but traveled there that

day from the United States upon learning of these events.

       33.     The Markel and Skadden representatives, without disclosing that they would be

imaging personal communications and communication modes, e.g., WhatsApp, and without

suggesting that the employees had a choice, demanded that all employees, including Plaintiff,

surrender their personal phones and other business and personal electronic devices, to be imaged

and/or searched immediately. Based on these demands and under the mistaken belief that they

had no choice in the matter, Plaintiff and Ms. Fredricks (among others) provided their personal

smartphones and other personal and company-owned devices to Consilio for imaging, believing

that the imaging on the personal cell phones would be limited to company accounts and would

not be extended to personal communications, e.g., via text or WhatsApp.

       34.     Markel CATCo Management inquired of Markel Management whether Markel

CATCo should retain its own counsel, but was discouraged from doing so, purportedly because

Skadden was much more up to speed. This was consistent with Markel’s alter ego role with

Markel CATCo. Markel CATCo Management logically inferred that Skadden would protect the

interest of both entities, which Markel CATCo Management understood to include the investors

in the funds that Markel CATCo managed. In fact, Skadden was specially retained to conduct an

“internal review” on behalf of Markel, and Markel was more interested in its own image than in

any adverse effect on its wholly owned subsidiary Markel CATCo, or the funds that Markel

CATCo managed.




                                             - 13 -
         Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 14 of 37



       35.     Despite the fact that no public announcement was required, Markel indicated its

intention to announce publicly that Markel CATCo was under investigation by an unidentified

department of the United States Government. Markel CATCo’s Management as well as the

Boards of the public and private funds managed by Markel CATCo voiced the view that no

public announcement was required or should be made, particularly given that such an

announcement would be against the interests of the investors in the two funds managed by

Markel CATCo. Markel nonetheless issued a press release on December 6, 2018, gratuitously

disclosing the existence of the Inquiry, and stressing that the Inquiry did not “involve other

Markel Corporation companies” and that “outside counsel has been retained to conduct an

internal review.” Markel’s issuance of the press release was thus over the objections of Markel

CATCo Management and the Directors of the two funds managed by CATCo. Although Markel

disclosed the identity of the United States agency involved in the Inquiry to numerous

individuals and entities outside Markel and Markel CATCo, including the Boards of the funds

managed by Markel CATCo, and the latter’s trustee, outside law firm, auditor and fund

administrator, they have yet to make that disclosure in a public statement. Plaintiff therefore

refrains from doing so here.

       36.     In the first trading day following the December 6 announcement Markel’s stock

price dropped nearly 9%, representing more than $1 billion of market capitalization; and

shareholder lawsuits were filed against Markel. Further, Markel CATCo’s publicly traded fund

was severely impacted with the ordinary share price dropping nearly 40% in one day.

       37.     Plaintiff fully cooperated with the internal review and participated in interviews

with Skadden lawyers as and when requested, but neither Plaintiff nor Ms. Fredricks was

permitted to participate in the Inquiry itself. Despite Plaintiff’s role as a founding principal of



                                              - 14 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 15 of 37



CATCo and Chief Executive Officer of Markel CATCo, Markel did not provide him – and

indeed, to this day still has not provided him – with more than cursory information about the

scope, progress or status of the Inquiry.

        38.    Markel’s unwillingness to involve either Plaintiff or Ms. Fredricks in the Inquiry

was short sighted and contrary to the best interests of Markel CATCo, the investors in the two

funds managed by Markel CATCo, and the Markel CATCo employees and management team,

including Plaintiff. Nevertheless, Markel discouraged the efforts of Plaintiff and Ms. Fredricks

to participate in the Inquiry, even on their own behalf.

        D.     Markel’s Efforts to Avoid the Impending Obligation to Pay Plaintiff
               $65,950,000.

        39.    As Markel’s own stock price fell nearly 9% the day after the announcement,

representing more than $1 billion in market valuation, and continued to fall by nearly 17%

throughout December 2018, Markel’s executives, including Co-CEO Whitt and General Counsel

and Chairman of Markel Corp.’s Board Richard Grinnan, requested that Plaintiff delay or forfeit

the incentive CSE and PE compensation payments that were scheduled to vest on December 31,

2018.

        40.    On December 13, 2018, during a telephone call between Plaintiff, Whitt, and

Grinnan, among others, Whitt expressed “concerns” about the “optics” of Plaintiff receiving his

Incentive Payments in light of the Inquiry. However, Whitt stated that all Markel CATCo

employees, specifically including Ms. Fredricks, would “definitely” receive their Incentive

Payments per their employment agreements. Whitt then confirmed that the Plaintiff could

communicate confirmation of the Incentive Payments to the entire staff, including Ms. Fredricks,

immediately following this telephone call, which Plaintiff did. Plaintiff and Whitt agreed to

discuss possible deferral of the Plaintiff’s Incentive Payments shortly thereafter.

                                               - 15 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 16 of 37



        41.     On December 28, 2018, Markel sent Plaintiff a proposed amendment to the

Employment Agreement whereby Plaintiff would potentially forfeit, based on the findings of the

Inquiry, or defer the Incentive Payments that were scheduled to vest just two days later, on

December 31, 2018. Plaintiff rejected the proposed amendment.

        42.     On December 31, 2018, Plaintiff’s Incentive Payments fully vested. As a result,

Markel owed Plaintiff a CSE payment of $12,500,000, and a PE payment, after application of a

multiplier of 1.55, of $53,450,000 (the additional $24,050,000 that would have been payable to

Plaintiff having been voluntarily allocated by him to other members of the Markel CATCo

management team). Both sums were payable on or before January 30, 2019.

        43.     On January 4, 2019, during a telephone call between Plaintiff, Whitt, and

Grinnan, Whitt again requested that Plaintiff delay his Incentive Payments. However, Whitt,

once again, acknowledged that Plaintiff’s CSE and PE were fully vested, without possibility of

forfeit, and promised that Markel would pay the Incentive Payments on or before January 30,

2019, if the Plaintiff insisted.

        44.     Based on Markel’s request and continued promise conveyed through Whitt that it

would comply with its legal obligations to Plaintiff, on January 6, 2019 Plaintiff conveyed an

offer to Markel that he would agree to defer receipt of a portion of the Incentive Payments (the

“January 6 Proposal”). Whitt did not respond for over one week.

        45.     Plaintiff made the January 6 Proposal, and otherwise conducted the

communications and negotiations regarding his Incentive Payments, in good faith. The same is

not true for Markel. At some point during the negotiations, Markel decided that, instead of

deferring payment, as it had repeatedly represented was its goal, Markel was going to find an

excuse to avoid making the Incentive Payments to Plaintiff altogether.



                                             - 16 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 17 of 37



       46.     By means of an unauthorized and unlawful invasion of Plaintiff’s privacy, Markel

found its purported justification for depriving Plaintiff of tens of millions of dollars that were due

and owing to him: On or shortly after December 4, 2018, Markel, with the assistance of vendors,

accessed and then reviewed personal and private communications on electronic devices that they

had demanded that Plaintiff and Ms. Fredricks provide for imaging, purportedly for use in the

Inquiry. This review occurred despite the fact that Defendants did not have permission from

Plaintiff or Ms. Fredricks to conduct a review of their personal, non-company accounts on their

personal devices.

       47.     Markel’s deceptive actions undertaken in an attempt to avoid its obligations to

Plaintiff did not end there. Representatives of Markel began asking probing questions, including

of Ms. Fredricks, about portfolio strategy and how the business operates. On information and

belief, these actions were part of the coordinated scheme to remove Plaintiff and Ms. Fredricks

from their positions and avoid making the Incentive Payments, while, at the same time,

providing Markel with information about the portfolio strategy and how the Markel CATCo

business operates in order to run the company after Plaintiff and Ms. Fredricks were no longer

employed.

       48.     As a further apparent step in this scheme, on January 11, 2019, Whitt had a lunch

meeting with Robert Vrolyk, a member of Markel CATCo’s Board of Directors. Although the

meeting was supposedly just an opportunity to get to know Vrolyk, during the meeting, Whitt

expressed unfounded concerns regarding the sustainability of Markel CATCo’s value. Whitt

also made inquiries concerning Plaintiff’s “personal integrity.” Vrolyk informed Whitt that he

had known Plaintiff for 32 years, and placed Plaintiff’s integrity “above all others.” Despite the

questions that appeared designed to elicit negative information regarding Plaintiff or create an



                                                - 17 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 18 of 37



impression in Vrolyk’s mind that Plaintiff engaged in some kind of wrongdoing, Whitt falsely

informed Plaintiff that the meeting had been “purely social.” Vrolyk shared the meeting content

with the Plaintiff and Nigel (“Niall”) Barton, the Chairman of Markel CATCo’s Board of

Directors. Both the Plaintiff and Barton were quite concerned over the questioning directed at

Vrolyk by Whitt.

       49.      On January 11, 2019, during a telephone call between Plaintiff and Whitt, Whitt

stated that he had met with Vrolyk in a “purely social” visit. In addition, Whitt stated that he

would agree to Plaintiff’s January 6 Proposal. Whitt further stated that before formalizing the

proposal and the payment structure, Skadden first required one more interview with Plaintiff in

Bermuda, concerning the Inquiry. All of these statements were false and pretextual.

       50.      On January 13, 2019, Markel Corp’s Human Resources department informed all

Markel CATCo employees, including Plaintiff, that they would receive their respective Incentive

Payments on January 30, 2019.

       E.       The Skadden “Interview”.

       51.      On or about January 15, 2019, attorneys from Skadden contacted Plaintiff to

schedule the interview addressed above. Skadden disingenuously described the interview as a

“follow-up” to earlier interviews between Skadden and Plaintiff concerning the Inquiry.

       52.      Skadden scheduled an interview with Ms. Fredricks for later that same day. Ms.

Fredricks was also disingenuously informed by Skadden that the “interview” would be a

“follow-up” to earlier interviews in which she participated, arising from the Inquiry.

       53.      The “interviews” occurred on January 17, 2018. Although each interview began

with an initial, fairly high-level discussion regarding loss reserves, Plaintiff quickly realized that

the meetings were not scheduled for the purpose of learning information about that topic.



                                                - 18 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 19 of 37



Instead, Skadden informed Plaintiff that Markel or others on its behalf had accessed his personal

communications without his knowledge, and, based on communications they had improperly

accessed, accused Plaintiff of engaging in an undisclosed personal relationship with Ms.

Fredricks. Skadden claimed that the existence of the relationship was a violation of Markel’s

Code of Conduct and Plaintiff’s Employment Agreements, although no such prohibitions existed

in the Agreements or in the Code as it existed on December 31, 2018, which was the last Code

provided to and signed by Plaintiff and Ms. Fredricks. Skadden made similar accusations against

Ms. Fredricks in their meeting later that morning.

       54.      Markel and Skadden demanded that Plaintiff and Ms. Fredericks surrender their

phones and other electronic devices a second time, to be imaged again. Plaintiff and Ms.

Fredricks were again told, incorrectly, that even if a device was personal – such as a personal

smartphone that the employees had purchased with their own money – they were required to

provide it to be imaged. Based on these demands and under the continued, mistaken belief that

they had no choice, Plaintiff and Ms. Fredricks provided their personal smartphones and other

devices to Consilio for imaging.

       F.       Markel’s Code of Conduct.

       55.      Prior to January 1, 2019, Markel’s Code of Conduct did not contain a provision

prohibiting or discussing personal relationships between Markel employees. See Ex. 3 (the “Pre-

2019 Code of Conduct”). The existing Code of Conduct had a section regarding “Conflicts of

Interest,” but the text and examples made it clear that Markel’s Pre-2019 Code of Conduct

related to business relationships that could give rise to business conflicts of interest.

       56.      At some time on or about December 4, 2018, after imaging Plaintiff’s and Ms.

Fredricks’ personal cell phones, including their personal accounts on those phones, Defendants



                                                - 19 -
         Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 20 of 37



became aware that Plaintiff and Ms. Fredricks had developed a personal relationship. On

December 31, 2018, Plaintiff’s Incentive Payments fully vested and his Retention and

Performance Period concluded. Thereafter, Markel, without the knowledge of Markel CATCo

Management or the Markel CATCo Board, purported to amend its own Code of Conduct, to

which Markel subsidiaries were subject, to include “[h]aving a relationship with another

Employee in the Company when one Employee directly or indirectly supervises the other

Employee” as a potential or actual “Conflict of Interest.” See Ex. 4 (the “Substitute Code of

Conduct”). The Substitute Code of Conduct bears the date January 2019 and appears to have

been first posted online on January 7, 2019. Plaintiff and Ms. Fredricks were never given the

opportunity to review or sign the Substitute Code of Conduct, nor were they even aware of its

existence before their termination, even though they were both officers and directors of Markel

CATCo. The provision regarding personal relationships did not exist in prior versions of the

Code of Conduct, which Plaintiff and Ms. Fredricks did sign.

       57.     At no time did any relationship between Plaintiff and Ms. Fredricks result in an

improper conflict of interest, or create a situation that in any way interfered with or influenced

Plaintiff’s contribution to Markel, or impeded his ability to perform his work objectively and

effectively. To the contrary, the promotions of Ms. Fredricks discussed above were all in

process before any personal relationship began, and Ms. Fredricks’ Incentive Payment was not

from Markel CATCo funds but was, rather, granted by Mr. Belisle from his own Incentive

Payment, i.e., as he customarily did with his key team members, he reduced his own payment by

causing a well-earned portion to be due to her.

       58.     In addition, at the time of Ms. Fredricks’ promotion to CEO - Bermuda, her salary

was increased accordingly as prior to that time her salary was significantly less than many of her



                                              - 20 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 21 of 37



direct reports. At all times, any changes in salary for Ms. Fredricks were approved by Whitt and

Human Resources (“HR”) at Markel. Further, Ms. Fredricks’ most recent salary change was

subject to a review of comparable roles at peer companies and was ultimately approved by both

Whitt and Markel’s HR and Compensation departments. As such, Ms. Fredricks’ salary changes

were fair and appropriate for the significant leadership role she had assumed at Markel CATCo,

which Markel’s Compensation team had confirmed by means of an independent review.

       F.       Plaintiff’s Termination.

       59.      On January 18, 2019, through corporate maneuvering that was not shared with

Plaintiff or Ms. Fredricks (despite the fact that they were both directors of Markel CATCo),

Markel caused the election of five new, additional members to the Markel CATCo board, whose

terms were to commence immediately. All of the new members were under the control of

Markel. Markel CATCo then convened a meeting of the Board of Directors, five of whom were

directly controlled by Markel and four of whom, including Plaintiff and Ms. Fredricks, were not.

       60.      Notwithstanding the provision in Mr. Belisle’s Employment Agreement whereby

Markel was obligated to give him notice and a reasonable opportunity to cure before terminating

his employment, Plaintiff and Ms. Fredricks were informed during the Board meeting that they

were terminated, effective immediately, and that their respective Incentive Payments would not

be paid. The two actual Markel CATCo Board members apart from Plaintiff and Ms. Fredricks

declined to vote, and the terminations were carried out by the newly appointed Markel-sponsored

“directors.”

       61.      Plaintiff offered to “cure” any perceived conflict of interest (although no such

conflict existed) by resigning immediately, while Ms. Fredricks could continue on as Chief

Executive Officer of Markel CATCo. With Plaintiff departed from the employ of Markel



                                              - 21 -
         Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 22 of 37



CATCo, no conflict could possibly exist. Plaintiff expressed concerns to the newly constituted

Board that, given the crucial roles that he and Ms. Fredricks played, Markel CATCo could be

rendered unable to survive, and the investors in the funds it managed harmed, if he and Ms.

Fredricks were both terminated. The newly appointed directors ignored the entreaty, and denied

Plaintiff his contractual opportunity to cure the purported grounds for the termination of his

employment.

       62.     On January 18, 2019, Plaintiff received a Notice of Termination of Employment

from Grinnan, which specified that Plaintiff had been terminated for “Cause, as defined in [his]

Employment Agreement.” The notice includes the baseless claim that Plaintiff “breached the

Employment Agreement prior to December 31, 2018 and [was] not in good standing with

[Markel CATCo] as of that date.” Therefore, Grinnan concludes, Plaintiff was ineligible for, and

would not receive, any unpaid Incentive Payments – despite the facts that the payments had

already vested weeks before the termination and that the Code of Conduct as it existed on the

vesting date contained no prohibition against personal relationships.

       63.     Markel provided a similar message to Ms. Fredricks, and has denied her any of

her unpaid Incentive Payments, although, as the subordinate in the personal relationship, her

conduct could not have been a terminable offense even under the hastily revised January 2019

Substitute Code of Conduct.

       64.     Later that same day, Markel issued a press release in which Markel falsely stated

that Plaintiff had violated Markel policies as a result of his relationship with Fredricks. Markel

did not disclose that the Code of Conduct had just been amended days earlier in January 2019 to

provide a previously non-existent basis for terminating Plaintiff’s employment, or that the




                                              - 22 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 23 of 37



Substitute Code of Conduct had never been shown to or signed by Plaintiff. The press release

further implied – falsely – that Plaintiff’s termination was also somehow related to the Inquiry.

       65.     On information and belief, on or about January 29, 2019 Markel CATCo

convened a call with over 100 attendees, including investors and staff in the funds managed by

Markel CATCo. The President and Chief Underwriting Officer of Markel Global Reinsurance,

Jed Rhoads, who was appointed as the interim head of Markel CATCo, began the call by stating

that no questions would be taken and that the purpose was to address why Plaintiff’s and Ms.

Fredricks’ employment had been terminated. Markel representatives went on to say that during

the Inquiry, Markel uncovered the fact that Plaintiff and Ms. Fredricks had engaged in an

undisclosed personal relationship, including during a period when Plaintiff was setting her salary

and bonuses. No mention was made that the salaries and bonuses were approved by Markel, that

Ms. Fredricks’ salary upon being appointed CEO-Bermuda had been determined after a survey

of comparable positions, or that the bonuses were from Plaintiff’s own funds, not those of

Markel or Markel CATCo. Nor did the Markel representatives note that the bonuses were fully

in line with Ms. Fredricks’ position as Markel CATCo CEO-Bermuda, the highest position

behind Plaintiff’s own and one for which Ms. Fredricks was selected before any personal

relationship existed.

       66.     These statements and others that Markel and its agents have made are false and

misleading, and portray a supposed conflict of interest that did not occur and a violation of a

corporate policy that did not exist.

       67.     Defendants’ conduct was wanton, malicious, motivated by ill will and hostility

and calculated to lead to a financial gain of tens of millions of dollars. Defendants (a) developed

a concerted plan, after invading Plaintiff’s privacy, to alter Markel’s Code of Conduct



                                               - 23 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 24 of 37



surreptitiously as a pretextual basis to terminate Plaintiff’s employment without notice or

opportunity to cure, thereby denying him substantial benefits under his Employment Agreement;

and (b) implemented the plan immediately after Plaintiff declined to forego voluntarily the

Incentive Payments to which he was contractually entitled.           Moreover, Defendants then

proceeded to invade his privacy further by publicly announcing the occurrence of a private

personal relationship, falsely stating that the relationship constituted a conflict of interest in

violation of a policy that did not exist, and falsely implying that the termination was also related

to the Inquiry. All of this conduct was undertaken in an apparent attempt to cover up the actual

monetary reason for Plaintiff’s termination, and with the apparent goal of clouding his reputation

to prevent or materially impair his ability to compete with Markel CATCo after his termination.


                                  COUNT I
                BREACH OF CONTRACT (MARKEL AND MARKEL CATCo)

          68.   Plaintiff incorporates by reference Paragraphs 1 through 67 as if set forth fully

herein.

          69.   Beginning on September 9, 2015, Plaintiff undertook employment with Markel

CATCo pursuant to the terms of the Employment Agreement.

          70.   The Employment Agreement is a valid and enforceable agreement governed by

the laws of the State of New Hampshire. See Employment Agreement § 16.1.

          71.   Plaintiff performed his obligations under the Employment Agreement in every

material respect, up through and including December 31, 2018.

          72.   Pursuant to the Employment Agreement, Plaintiff’s Incentive Payments vested on

December 31, 2018, and Markel CATCo was obligated to pay them on or before January 30,

2019.



                                               - 24 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 25 of 37



       73.     Markel CATCo has not remitted the Incentive Payments to Plaintiff and has

repudiated its obligations to pay the Incentive Payments, thereby breaching the Employment

Agreement and causing harm to Plaintiff as a result.

       74.     In addition, Markel CATCo breached the Employment Agreement by terminating

Plaintiff without providing him with notice and an opportunity to cure his alleged—and

unfounded—breach of the Employment Agreement.

       75.     Markel is a third-party beneficiary of the Employment Agreement and therefore

bound by its terms. See Employment Agreement § 14.1.

       76.     As described above, by virtue of its conduct from the time that Markel CATCo

was formed, Markel became an alter ego to its wholly owned subsidiary Markel CATCo.

Among other conduct, Markel assumed control of the Markel CATCo Board of Directors in

January 2019 in order to terminate Plaintiff’s employment and avoid the hefty Incentive

Payments owed to him as of December 31, 2018, and to control the messaging surrounding the

termination in a manner designed to ensure that Plaintiff could not compete with Markel CATCo

after the termination.

       77.     Markel, through its alter ego Markel CATCo, materially breached Plaintiff’s

Employment Agreement (a) by causing Markel CATCo to repudiate its obligation to pay

Plaintiff’s Incentive Payments under the Employment Agreement, and (b) by terminating

Plaintiff’s employment without providing him with notice and an opportunity to cure his

alleged—and unfounded—breach of the Employment Agreement.

       78.     Alternatively, Markel’s control of Markel CATCo created an agency relationship

whereby Markel CATCo’s acts as an agent are attributable to Markel as the principal.




                                              - 25 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 26 of 37



          79.   Markel CATCo acted as Markel’s agent with respect to Markel CATCo’s

breaches of the Employment Agreement, and Markel is liable for those breaches as Markel

CATCo’s principal.

          80.   In sum, Markel is liable along with Markel CATCo for the breach of Plaintiff’s

Employment Agreement either because Markel CATCo is the alter ego of Markel CATCo or

because Markel was the principal on whose behalf its agent Markel CATCo acted in breaching

the Employment Agreement.


                                 COUNT II
                   BREACH OF THE IMPLIED COVENANT OF
          GOOD FAITH AND FAIR DEALING (MARKEL AND MARKEL CATCo)

          81.   Plaintiff incorporates by reference Paragraphs 1 through 80 as if set forth fully

herein.

          82.   In every New Hampshire agreement, there is an implied covenant that the parties

will act in good faith and fairly with another. Contracting parties are prohibited from behaving

in a manner inconsistent with the parties’ common purpose and justified expectations.

          83.   In particular, parties vested with discretion under a contract are obligated to act in

good faith with respect to the exercise of that discretion and are prohibited from exercising that

discretion to deprive a counterparty of the substantial value of the contract.

          84.   If, for any reason, Markel and/or Markel CATCo is found not to have breached

the Employment Agreement, such entity or entities nonetheless breached its/their covenant of

good faith and fair dealing to Plaintiff.

          85.   Markel is a third-party beneficiary of the Employment Agreement.                  See

Employment Agreement § 14.1. Plaintiff was obligated to comply with all applicable policies

and procedures of Markel CATCo and its affiliates, including Markel. Id. § 3.2(d).


                                                - 26 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 27 of 37



       86.     Markel, acting through its agent Skadden, violated Plaintiff’s privacy by

informing him that he was required to turn over his personal cell phone for imaging, while

causing him to believe that only company accounts would be imaged.            Without notice or

authorization, Markel, acting through its agent Skadden, caused Plaintiff’s personal accounts on

his personal cell phone to be imaged. Markel and Markel CATCo then used that improperly

obtained personal data as a pretextual basis to terminate Plaintiff’s employment with Markel

CATCo.

       87.     In addition, Markel replaced the Pre-2019 Code of Conduct with the Substitute

Code of Conduct to include personal relationships as conflicts of interest, without notice to the

Markel CATCo directors or officers including Plaintiff.

       88.     Markel and Markel CATCo then terminated Plaintiff’s employment without

notice and opportunity to cure and denied him the Incentive Payments that had already vested on

December 31, 2018 on the basis that he had violated the Substitute Code of Conduct, about

which he knew nothing and which he had never signed.

       89.     Further, Markel and Markel CATCo announced publicly (a) that Plaintiff’s

employment was being terminated for engaging in a personal relationship, thereby further

violating his privacy rights; (b) contending that the relationship violated company policy, when

the policy had only been modified after January 1, 2019 to include personal relationships; and

(c) that the Inquiry was occurring simultaneously with the termination, thereby falsely implying

a relationship between the termination and the Inquiry.

       90.     Markel’s and Markel CATCo’s conduct as alleged above, individually and

collectively, violates the implied covenant of good faith and fair dealing.




                                               - 27 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 28 of 37



          91.   Markel and Markel CATCo’s breach of the implied covenant of good faith and

fair dealing has caused, and continues to cause, injury to Plaintiff, including but not limited to,

failure to pay the Incentive Payments which he is due under the Employment Agreement, injury

to reputation, and distress and embarrassment attendant upon the invasion of his privacy rights.


                                 COUNT III
                UNJUST ENRICHMENT (MARKEL AND MARKEL CATCo)

          92.   Plaintiff incorporates by reference Paragraphs 1 through 91 as if set forth fully

herein.

          93.   Markel purchased CATCo, of which Plaintiff was the CEO, from QIC, and, in

connection therewith, caused the new entity, Markel CATCo, to enter into an Employment

Agreement with Plaintiff that was of mutual benefit to Plaintiff on the one hand, and Markel

CATCo and Markel on the other.

          94.   Markel CATCo is a wholly owned subsidiary of Markel, such that Markel

benefits financially through Markel CATCo as a result of Plaintiff’s activities. For example, in

conjunction with Ms. Fredricks, Plaintiff raised $2.3 billion in the Fall of 2017 for Markel

CATCo’s private and public funds.

          95.   Markel, as the owner of Markel CATCo, realized substantial benefits from

Plaintiff’s performance under the Employment Agreement from September 2015 through

January 2019, reflected in the annual revenue of Markel CATCo from 2015 through 2019.

          96.   Markel, either itself or through its subsidiary and alter ego Markel CATCo, has

retained for its own benefit the Incentive Payments due to Plaintiff.

          97.   In light of Markel’s misconduct culminating in the termination of Plaintiff’s

employment, it is unconscionable for Markel to retain the benefit of Plaintiff’s services and to

withhold the Incentive Payments from Plaintiff. Alternatively, it is unconscionable for Markel to

                                               - 28 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 29 of 37



passively accept through Markel CATCo the benefits of Plaintiff’s services and to retain

Plaintiff’s Incentive Payments.

          98.    Markel and Markel CATCo have been unjustly enriched at the expense of

Plaintiff by their wrongful conduct.


                                   COUNT IV
                     DEFAMATION (MARKEL AND MARKEL CATCO)

          99.    Plaintiff incorporates by reference Paragraphs 1 through 98 as if set forth fully

herein.

          100.   Plaintiff and Ms. Fredricks are private figures.

          101.   On January 18, 2019, Markel issued a press release stating that Plaintiff and Ms.

Fredricks violated “Markel policies relating to an undisclosed personal relationship,” and were

“no longer with the company” following “prompt action . . . taken” by Markel. In addition, the

January 18, 2019 press release sandwiched these statements regarding Plaintiff and Ms.

Fredricks’ termination, which constitute an invasion of privacy as discussed herein, between

references to the Inquiry, even though the personal relationship and the terminations are entirely

unrelated to the Inquiry.

          102.   Markel      published     the     press     release   on    its    website     at

http://www.markelcorp.com/About-Markel/NewsRoom/Reuters2383940; issued the press release

to PRNewsire, Reuters, and an unknown number of other media organizations for further public

dissemination; and filed the press release with the Securities and Exchange Commission’s

EDGAR system on an 8-K Form.

          103.   On information and belief, Markel and others acting at its behest (including new

officers of Markel CATCo) have likewise made oral statements to third parties, including

investors in the funds managed by Markel CATCo, that Plaintiff and Ms. Fredricks were

                                                 - 29 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 30 of 37



terminated because they breached their respective employment agreements, engaged in actions

that subjected them to a conflict of interest, and violated Markel’s code of conduct. These oral

statement have occurred, among other times, during a call with investors on or about January 29,

2019.

        104.     Defendants’ press release and oral statements regarding Plaintiff’s termination

were false and defamatory, because Plaintiff and Ms. Fredricks did not violate any Markel policy

in existence prior to January 1, 2019, and did not engage in actions that gave rise to a conflict of

interest.

        105.     Defendants’ press release and oral statements were also false and defamatory by

omission, inasmuch as they state that Plaintiff and Fredricks violated Markel’s policies, while

omitting that:

        a. With knowledge of Plaintiff and Fredricks’ relationship, Markel created, but did not

             give prior notice of the Substitute Code of Conduct, which had been modified to

             require disclosure of personal relationships; and

        b. Markel did not notify either Plaintiff or Ms. Fredricks that it had created the

             Substitute Code of Conduct to prohibit undisclosed relationships, notwithstanding

             that Markel knew of their relationship.

        106.     Plaintiff and Fredricks’ relationship was not in violation of Markel’s Code of

Conduct, certainly as it existed prior to January 2019, because the Substitute Code of Conduct

was never properly adopted, nor was it accepted by Plaintiff or Ms. Fredricks. Defendants’

statements were also false and/or false by omission to the extent that they state that Plaintiff and

Ms. Fredricks were terminated in the course of Markel’s internal review related to the Inquiry,




                                                - 30 -
             Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 31 of 37



while omitting the fact that the relationship and termination were entirely unrelated to the

Inquiry.

          107.   Defendants’ written and oral statements were intentional, were made with actual

malice, ill will, and hostility, and were maliciously undertaken for their own financial gain at the

expense of Plaintiff.

          108.   Each of Defendants’ misrepresentations and misleading statements, and all of

them collectively, have held Mr. Belisle up to scorn, ridicule, disgrace or contempt in the mind

of a considerable and respectable segment of the community, and have damaged Mr. Belisle’s

reputation and business opportunities.

          109.   At the time the statements were made, Defendants knew, or at very least should

have known, that the statements were false and/or that they omitted material information such

that they were misleading.

          110.   Defendants’ statements and omissions have caused, and continue to cause, injury

to Plaintiff’s personal and business reputations, the full extent of which is not yet known to

Plaintiff.


                                     COUNT V
                 INVASION OF PRIVACY (MARKEL AND MARKEL CATCO)

          111.   Plaintiff incorporates by reference Paragraphs 1 through 110 as if set forth fully

herein.

          A.     Intrusion Upon Seclusion and Solitude

          112.   On or about December 4, 2018, Markel and Skadden demanded that Plaintiff

surrender his cell phone and other electronic devices to be imaged and/or searched. Markel and

Skadden disingenuously represented that even if a device was personal, Plaintiff was required to



                                               - 31 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 32 of 37



provide it for imaging, and led Plaintiff to believe that the imaging would be limited to corporate

accounts on the devices.

       113.    Based on these demands, Plaintiff provided his personal smartphones and other

personal and company-owned devices to Markel’s agents. Plaintiff did not authorize the imaging

or review of his personal, non-corporate accounts.

       114.    On or about January 17, 2019, Markel and Skadden again demanded that Plaintiff

make his personal smartphones available to Markel’s agents for copying. Again, based on the

demand and disingenuous representations, Plaintiff provided his phone but did not authorize the

imaging or review of his personal, non-corporate accounts.

       115.    Plaintiff’s smartphone includes extensive correspondence, documents, and

information related to Plaintiff’s private life that is entirely unrelated to either the Inquiry or to

Plaintiffs’ employment at Markel CATCo, and that he neither understood would be, nor

authorized to be, imaged or reviewed.

       116.    As a result of the prior imaging if not otherwise, Markel CATCo, and their agents

knew that Plaintiff’s smartphone contained extensive information concerning Plaintiff’s private

life that was entirely unrelated to either the Inquiry or Plaintiffs’ employment at Markel CATCo.

       117.    Defendant Markel CATCo and Markel acting as alter ego to Markel CATCo

further invaded Plaintiff’s privacy by unnecessarily and maliciously announcing that Plaintiff

had been terminated because of a personal relationship that purportedly violated a Company

policy that did not even exist at any relevant time.

       118.    Plaintiff has been harmed by Defendants’ intrusions upon his solitude and

seclusion, both because his personal information was accessed without authorization and used as

an unlawful basis to terminate his employment, and because his personal information was



                                                - 32 -
              Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 33 of 37



unnecessarily and maliciously publicly announced in a manner designed to embarrass and

interfere with his personal life and relationships.

         B.       Public Disclosure of Private Facts

         119.     Defendants discovered Plaintiff’s personal relationship with Ms. Fredricks

through review of Plaintiff’s personal correspondence and documents.

         120.     Plaintiff’s personal relationship with Ms. Fredricks was private and is of no

legitimate concern to the public.

         121.     Defendants publicized Plaintiff’s private personal relationship to the public at

large through, among other means, issuing a press release, filing a form 8-K with the Securities

and Exchange Commission, and making oral statements to Markel CATCo investors and

employees.

         122.     Plaintiff did not authorize or consent to Defendants’ communication of his private

personal relationship to the public at large.

         123.     Plaintiff has been harmed by Defendants’ public disclosure of private facts

concerning Plaintiff, both because his private information was used as an unlawful basis to

terminate his employment, and because it was publicly announced in a manner designed to

embarrass and interfere with his family relationships.

         C.       False Light

         124.     Defendants’ press release and oral statements regarding Plaintiff’s termination

were expressly false and defamatory, and/or false and defamatory by omission, as set forth

above.

         125.     At the time they were made, Defendants knew that the statements were false

and/or that they omitted material additional information, which omissions caused the statements



                                                - 33 -
             Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 34 of 37



to be misleading.      Defendants acted intentionally and maliciously.       Or, at a minimum,

Defendants recklessly disregarded whether these statements were false.

          126.   Defendants publicized these misrepresentations and misleading statements to the

public at large through, among other means, issuing a press release, filing an 8-K, and making

oral statements to Markel CATCo investors and employees.

          127.   Plaintiff has been harmed by Defendants’ conduct in publicly placing him in false

light.

          128.   Defendants’ invasions of Plaintiffs’ privacy through intrusion upon seclusion,

unauthorized accessing and use of private facts, unnecessary public disclosure of private facts,

and publicly placing Plaintiff in a false light have caused, and continue to cause, injury to

Plaintiff’s personal and business reputations, the full extent of which is not yet known to

Plaintiff.




                           COUNT VI
            DECLARATORY JUDGMENT OF ABANDONMENT
  OF CONTRACTUAL OBLIGATIONS/PRIOR BREACH (MARKEL AND MARKEL
                            CATCO)

          129.   Plaintiff incorporates by reference Paragraphs 1 through 128 as if set forth fully

herein.

          130.   Beginning on September 9, 2015, Plaintiff undertook employment with Markel

CATCo pursuant to the terms of the Employment Agreement.

          131.   The Employment Agreement is a valid and enforceable agreement governed by

the laws of the State of New Hampshire. See Employment Agreement § 16.1.

          132.   Markel is a third-party beneficiary of the Employment Agreement (see

Employment Agreement § 14.1) and, by reason of its actions described above, an alter ego of

                                               - 34 -
          Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 35 of 37



Markel CATCo.

       133.    Plaintiff performed his obligations under the Employment Agreement in every

material respect.

       134.    On January 18, 2019, Markel CATCo terminated Plaintiff’s employment, at

Markel’s behest, and unequivocally stated that it would refuse to perform its continuing

obligations under the Employment Agreement, including, but not limited to, its obligations to

pay the Incentive Payments to Plaintiff.

       135.    Markel CATCo’s refusal to pay the Incentive Payments, totaling $65,950,000, is a

material breach of the Employment Agreement and, in combination with the termination of

Plaintiff’s employment without cause, comprises a complete abandonment of Markel CATCo’s

obligations under the Employment Agreement and a prior breach of the Employment Agreement

excusing Plaintiff from all further performance.

       136.    Pursuant to the Employment Agreement, Plaintiff agreed not to undertake any

business opportunity adverse to Markel CATCo or Markel for a period of twenty-four months

following his termination by Markel CATCo. Employment Agreement § 8.4.

       137.    By repudiating and abandoning their obligations under the Employment

Agreement and committing a prior breach of the Employment Agreement, Markel CATCo and

Markel are in total breach of the Employment Agreement with no possibility for future

performance.

       138.    In its January 18, 2019 Termination Letter, Markel CATCo asserted that Plaintiff

remains subject to various continuing, post-termination obligations to Markel CATCo under the

Employment Agreement “including, but not limited to, the confidentiality, non-compete, and

non-solicit obligations.” Pursuant to the Employment Agreement, Markel was a third-party



                                              - 35 -
            Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 36 of 37



beneficiary of certain of these obligations, in addition to being an alter ego of Markel CATCo.

By virtue of Markel CATCo’s and Markel’s abandonment and prior breach, Plaintiff is excused

from any further performance or forbearance under the Employment Agreement.

       139.     Plaintiff has suffered harm and continues to be harmed by Defendants’

contentions that he remains obligated to perform or forbear under the Employment Agreement.

       140.     Because Defendants assert that Plaintiff remains subject to continuing obligations

under the Employment Agreement notwithstanding Defendants’ abandonment of their

obligations, and Plaintiff therefore risks litigation from Defendants for breach of contract if he

undertakes any new business activity that implicates the non-compete and non-solicit provisions

of the Employment Agreement, an actual controversy exists between Plaintiff and Defendants,

such that this matter is justiciable now pursuant to 28 U.S.C. § 2201.

       141.     Plaintiff is entitled to a declaration that his post-termination obligations under the

Employment Agreement, including but not limited to his covenant not to compete with Markel

CATCo and Markel, are null and void.


                                    PRAYERS FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in its favor as

follows:

       a.       Awarding contractual damages to Plaintiff against both Defendants in the amount

of the Incentive Payments and such other consequential damages as are appropriate;

       b.       Awarding tort damages to Plaintiff against both Defendants for harm caused by

Defendants’ tortious actions, including without limitation emotional distress and injury to

reputation;




                                                - 36 -
               Case 1:19-cv-00189-LM Document 1 Filed 02/21/19 Page 37 of 37



          c.       Awarding enhanced compensatory damages for Defendants’ wanton and

malicious tortious conduct;

          d.       Awarding pre-judgment, post-judgment, and statutory interest to Plaintiff against

both Defendants;

          e.       Awarding attorneys’ fees and costs to Plaintiff against both Defendants;

          f.       Declaring that Plaintiff has no further obligations to either Defendant under the

Employment Agreement;

          g.       Ordering such other equitable relief as the Court deems just and proper, including

additional determinations of the rights and responsibilities of the parties; and

          h.       Awarding such other and further legal relief as the Court may deem just and

proper.


                                       JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all claims so triable.

                                                      Respectfully submitted

                                                      ANTHONY BELISLE,

                                                      By his attorneys,


                                                      /s/ Joan A. Lukey
                                                      Joan A. Lukey (N.H. Bar ID #16246)
                                                      CHOATE, HALL & STEWART LLP
                                                      Two International Place
                                                      Boston, MA 02110
                                                      Tel.: (617) 248-5000
                                                      Fax: (617) 248-4000
                                                      joan.lukey@choate.com
Date: February 21, 2019




                                                  - 37 -

9129374
